Electronically Filed
                                                           Supreme Court
                                                           SCPW-XX-XXXXXXX
                                                           01-SEP-2020
                                                           11:31 AM



                              SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                IN THE MATTER OF INDIVIDUALS IN CUSTODY
                        OF THE STATE OF HAWAIʻI


                           ORIGINAL PROCEEDING

                    ORDER DENYING PETITIONER’S
     “MOTION TO COMPEL COMPLIANCE WITH THIS COURT’S ORDERS”
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
                  with Wilson, J., dissenting1)

             On August 24, 2020, in its response to the motion for
clarification and/or reconsideration filed by respondent Nolan
P. Espinda, Director of the Department of Public Safety (“DPS”),
the Office of the Public Defender (“OPD”) included a section
entitled “Motion to Compel Compliance with this Court’s Orders”
(“Motion to Compel Compliance”).         The OPD sought various forms
of relief.
             On August 27, 2020, DPS and Prosecuting Attorney
Dwight Nadamoto each filed responses to the Motion to Compel
Compliance.     The responses addressed the issues or concerns
raised by the OPD, and requested that the court deny the Motion
to Compel Compliance.


     1
         A dissent by Wilson, J., is forthcoming.
          Upon consideration of the Motion to Compel Compliance,
the respective responses, and the record in this matter, the
requests in the Motion to Compel Compliance are not within the
scope of the relief previously ordered by this court or are
otherwise not sufficiently supported.   Accordingly,
          IT IS HEREBY ORDERED that the Motion to Compel
Compliance is denied.
          Additionally, this court notes that the daily lists
provided by DPS identifying the names of released inmates appear
to include inmates released on grounds other than this court’s
orders.
          DATED: Honolulu, Hawai‘i, September 1, 2020.
                                         /s/ Mark E. Recktenwald
                                         /s/ Paula A. Nakayama
                                         /s/ Sabrina S. McKenna
                                         /s/ Lisa M. Ginoza




                                2